ORDER
PER CURIAM.
The defendant, Bill Marlin, appeals the judgment and sentence entered by the Circuit Court of St. Francois County following his conviction by a jury of driving while intoxicated (DWI), in violation of section 577.010 RSMo. (Supp.2010), and driving while his license was revoked (DWR), in violation of section 802.321 RSMo. (Supp. 2010). The trial court sentenced the defendant as a chronic offender to ten years of imprisonment for DWI and to a concurrent term of four years for DWR. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b).